COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Elder and Clements
Argued at Richmond, Virginia


CHRISTOPHER J. R. WHITNEY
                                           MEMORANDUM OPINION * BY
v.   Record No. 2267-00-2         CHIEF JUDGE JOHANNA L. FITZPATRICK
                                               OCTOBER 2, 2001
BABETTE C. WHITNEY


             FROM THE CIRCUIT COURT OF HANOVER COUNTY
                   John Richard Alderman, Judge

          Terrence R. Batzli (Ann Brakke Campfield;
          Barnes & Batzli, P.C., on briefs), for
          appellant.

          Donald K. Butler (Robert G. Cabell, Jr., on
          brief), for appellee.


     Christopher J.R. Whitney (husband) appeals the final order of

the trial court confirming the commissioner in chancery's report

and affirming, ratifying and incorporating into the final decree

"[t]he contract between the parties" and an order for judgment

entered August 20, 2000.    He contends:   (1) the trial court erred

on December 16, 1998 when it held that the parties had entered

into a valid written agreement; (2) the commissioner and trial

court erroneously ruled they were bound by Judge Taylor's December

16, 1998 ruling as to the validity of the contract; and (3) the

trial court and commissioner "erred in finding that the parties


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
had entered into a valid agreement" when the evidence before the

commissioner "demonstrated there had been no agreement and no

meeting of the minds."   We affirm the decision of the trial court.

                            I.   BACKGROUND

     The parties were married on December 29, 1971.    They

separated on February 14, 1997.    Prior to the separation, the

parties entered into a reconciliation agreement entitled

"Agreement and Stipulation" (the agreement).   Using a document

typed by wife's attorney, the parties met without counsel on three

occasions between August 1996 and February 1997 to discuss and

modify the agreement.    During their meetings, the parties made

handwritten additions and deletions, which they initialed.

Husband and wife signed the final agreement.   On March 18, 1997,

wife filed a bill of complaint seeking a divorce.   The bill of

complaint stated that the parties entered into a reconciliation

agreement in August of 1996 and asked the court to "adopt,

incorporate by reference and make the provisions thereof part of

any decree" of the court.   Husband filed an answer contending "the

Agreement was signed during a time when [husband] was under severe

emotional distress and [husband] will request that the alleged

Agreement be deemed null and void."

     Section 4 of the agreement contained the following

provisions:

          (a) Husband agrees that he will pay child
          support under the guidelines then in effect
          in the Commonwealth of Virginia;

                                 - 2 -
           *      *      *      *       *      *         *

          (d) In the event the parties separate,
          Husband shall pay to Wife spousal support &
          child support in an amount to be no less
          than Thirty Five Hundred Dollars per month
          beginning the month the parties separate.

     Some language had been stricken and initialed, and the

specific language "& child support" was added and initialed by

the parties.

               THE JUNE 10, 1997 TRIAL COURT HEARING

     Judge Taylor presided over a June 10, 1997 pendente lite

hearing at which husband's attorney made the following

representation:

          Your Honor, I've had an opportunity,
          obviously, to discuss at great length with
          my client concerning this case. In our
          crossbill, we were disputing this agreement
          in that it was at the time signed in it
          appears to be a hotly contested time for
          both of them, but after further talking with
          my client, the reason he signed the
          agreement was to make the wife feel
          comfortable as far as what he should be
          paying in child and spousal support. So I'm
          here to say that we stipulate to the
          contract. We're not arguing this contract
          is not valid after talking further with my
          client. I think the point that we're
          arguing is that it is a valid agreement and
          that it contains absolutely everything in
          there concerning child support, spousal
          support, attorney fees, distribution of the
          property. . . . [A]nd I mean I'm assuming
          that since they attached it to the bill of
          complaint that they felt it was a valid
          agreement, and if it's a valid agreement,
          then we've got all of the issues that have
          already been wrapped up in this case and
          there's no purpose for today's hearing.


                              - 3 -
            *       *    *        *      *     *        *

           And if they're here arguing that this
           paragraph does not read this, then we don't
           have an agreement at all and then we're
           going to have to litigate everything in this
           case whereas it's our position that
           everything has been handled in this
           separation agreement. It clearly says child
           support in the paragraph. It clearly says
           $3500.00 as far as what the parties have
           agreed to. And I think 2109 [sic] is very
           specific. Once they've got a contract, and
           this is a valid contract, everything has
           been taken care of in this case.

(Emphasis added.)

     Wife's attorney indicated some concern over the inclusion

of child support twice in the agreement, once in subsection 4(a)

and again in subsection 4(d).   Husband's attorney advised the

trial court that "the child support was inserted, presumably, by

the husband and if you will notice, everything else that has been

changed is initialed by both parties."   Wife's attorney contended

that the handwritten notation "& child support" in subsection

4(d) "was never agreed to and that the typed portion [of

subsection 4(a)] is operative."   The trial court was reluctant

to allow any changes to the agreement, stating "the change of

one paragraph throws the whole agreement in dispute."

     Husband's attorney stated, "Your Honor, we're standing here

ready to abide by this agreement."

     The trial judge tried to limit the issues before him,

stating:



                                - 4 -
           I'm not worried about who's at fault or
           anything. If you're asking me to interpret
           this agreement, then I'm trying to tell you
           that the agreement is there and can be
           interpreted. Now, how it falls down to
           actual figures, I don't know, but that will
           certainly be determined in about looking
           about her need and his abilities, like you
           do in any spousal support.

     The parties testified regarding needs, expenses and ability

to pay as well as each party's understanding as to the language in

the agreement.   Husband contended the agreement limited wife to

receive no more than $3,500 per month for spousal and child

support combined, and wife argued that the agreement was for her

to receive no less than $3,500 per month in spousal support in

addition to the guidelines amount of child support.

     The trial court entered a pendente lite order that same day

directing husband to pay the monthly mortgage on the marital home,

$646 in child support and $3,000 in spousal support, an amount not

less than $3,500 as stated in paragraph 4.   Husband's attorney

signed the order "Seen and Objected as to amount of support not in

accordance with Separation Agreement."

             THE NOVEMBER 25, 1998 TRIAL COURT HEARING

     On November 25, 1998, the parties again appeared before Judge

Taylor.   Husband, who discharged his earlier attorney, Mr. Harris,

and retained new counsel, Mr. Batzli, moved for the entry of a

final decree of divorce.   Wife requested that husband be required

to show cause why he should not be held in contempt for



                               - 5 -
transferring property in a manner contrary to the trial court's

June 10, 1997 pendente lite order.

     Wife did not object to the entry of the final decree of

divorce as long as the trial court affirmed, ratified and

incorporated the agreement into the final decree.   At that time,

husband challenged the validity of the agreement.   Mr. Batzli

stated,

          I'm not prepared to say it's a valid
          agreement but he certainly doesn't waive any
          argument that he's got today that he can't
          put on before the Commissioner . . . . So
          it may be valid. I don't know that yet.
          But I'm asking that the Court not include
          that as a valid contract today if the Court
          sees fit to enter the final decree and refer
          the matter to Mr. Ganey.

The trial court ruled as follows:

          THE COURT: I will put in the Order that I
          rule that the contract was valid but I
          refused to interpret it because we were here
          on a pendente lite argument. All of it is
          stated in the transcript of the hearing.
          Okay?

          [WIFE'S ATTORNEY]:   Yes, sir.

          [HUSBAND'S ATTORNEY]:     Yes, sir.

     On December 16, 1998, the trial court entered a final decree.

The decree contained the following:

          It appearing that the parties have entered
          into a valid written agreement dated August
          of 1996, a copy of which was filed with the
          Bill of Complaint, it is hereby ORDERED, as
          provided by § 20-109.1 Va. Code Ann., that
          the provisions of the agreement are to be
          interpreted by the Commissioner in Chancery.



                               - 6 -
     Husband signed the order and objected "for the reasons

noted in the record including, but not confined to the fact that

there was no meeting of the minds between the parties and

consequently, there can be no valid contract."

         HEARINGS BEFORE AND FINDINGS BY THE COMMISSIONER

   The February 1999 Hearing and the April 1999 Interim Report

     The parties appeared before the commissioner in chancery on

January 18, 1999 and February 19, 1999 to interpret the terms of

the agreement and determine the amount of spousal support and

child support and attorneys' fees.     During the February 19

hearing, husband for the first time charged wife with deleting

portions of the agreement after they had signed and initialed it.

He never raised these allegations by pleading. 1    Specifically, he

testified that they signed and initialed everything at their

second meeting and that, following that meeting, wife crossed

through the statement in subparagraph 4(d) that after one year,

the $3,500 figure would be reduced to $2,500.      According to

husband, he told wife during the third visit that "once she made

th[at] change, we didn't have any contract."    At the hearing,

husband also testified that his understanding of subparagraph 4(d)


     1
       We note that in husband's answer, he states in paragraph 4
the only basis for voiding the agreement to be "[t]he defendant
denies the allegations of paragraph 6 of the Bill of Complaint
and affirmatively states that the Agreement was signed during a
time when defendant was under severe emotional distress and
defendant will request that the alleged agreement be deemed null
and void." See Rule 1:4(d) and (g).


                               - 7 -
was that he would be paying no more than $3,500 in combined child

and spousal support and no more than $2,500 in combined support

after one year.

     Wife disagreed with husband and testified they initialed and

signed the agreement at the third meeting.

     The commissioner filed an interim report on April 15, 1999,

in which he found no ambiguity in the agreement.

               A plain reading of paragraphs 4(a) and
          4(d) reveals that [husband] is to pay child
          support pursuant to the guidelines, i.e.,
          $646.00, and an amount of spousal support,
          when combined with the child support, shall
          be no less than $3,500.00 a month.
               It is clear that the agreement
          anticipates possible changes in the child
          support and obviously anticipates possible
          changes in spousal support, however, it is
          your Commissioner's determination and
          finding that regardless of these changes the
          total of each element (child support and
          spousal support) each month is to be no less
          than $3,500.00.

(Emphasis added.)

     The commissioner noted "that much of [husband's] argument

[went] to the validity of the contract."     Because that issue was

not before him, the commissioner explained that he was required

to make his "ruling based on the agreement itself."    No evidence

was presented regarding valuation, "income," "the factors to be

considered for spousal support," attorneys fees or costs; so the

commissioner directed the parties to schedule a hearing in the

future to address those issues.




                              - 8 -
                      The September 1999 Hearings

     In September 1999, the commissioner conducted two

additional hearings.    On September 3, 1999, the parties

introduced a report from a CPA regarding equitable distribution

which the parties agreed would be the basis for the equitable

distribution award.    On September 24, 1999, wife submitted an

affidavit from a local attorney who reviewed the costs and fees

and who opined as to their reasonableness.

     On November 24, 1999, the commissioner conducted a hearing

on husband's motion to reconsider.       Husband questioned the

reasonableness of certain fees and costs.      The commissioner

denied husband's motion.

                           The Final Report

     In April of 2000, the commissioner completed his final

report.   He noted that the issues in the decree of reference

"were addressed and reported" in the April 15, 1999 interim

report.   After hearing and reviewing the evidence, the

commissioner found the fees and costs reasonable and directed

husband to pay them.

               THE JULY 6, 2000 TRIAL COURT HEARING

     On July 6, 2000, husband and wife appeared before a

different circuit court judge.    Wife moved the trial court to

adopt and confirm the commissioner's report.      Husband's attorney

argued for an opportunity to litigate and present evidence as to

the validity of the agreement, specifically, whether the parties

                                 - 9 -
agreed to the interlineations in the agreement, who had

possession of the final version of it and whether there were

"any interlineations made after the last party initialed it."

Wife explained to the trial court that she and husband, through

his former attorney, stipulated to the validity of the agreement

at the June 10, 1998 pendente lite hearing.

     After hearing argument, the parties furnished the trial

court with transcripts of the June 10, 1997 pendente lite

hearing before Judge Taylor and the February 19, 1999 ore tenus

hearing before the commissioner.   The trial court took the

matter under advisement.

     By letter opinion dated July 18, 2000, the trial court

ruled that husband was bound by "the concessions made on 10 June

1997."   The trial court then confirmed the commissioner's report

"to the extent he determined child support and spousal support

to be limited to $3500 as the lowest limit."

                                II.

     Appellate courts in Virginia look "with favor upon the use

of stipulations . . . which are designed to narrow the issues

and expedite the trial or settlement of litigation."    McLaughlin

v. Gholson, 210 Va. 498, 500, 171 S.E.2d 816, 817 (1970).     The

Supreme Court of Virginia has held that a stipulation

contemplates "an agreement between counsel respecting business

before a court."   Burke v. Gale, 193 Va. 130, 137, 67 S.E.2d
917, 920 (1951).

                              - 10 -
       Although an attorney at law has no authority to compromise

his client's claim without consent, he "has full authority to

act on behalf of his client in the conduct of litigation before

the court, including making admissions and factual

stipulations."     Snyder-Falkinham v. Stockburger, 249 Va. 376,

381-82, 457 S.E.2d 36, 39 (1995).    "Absent a challenge to the

authority of an attorney to make them, stipulations are

definitive of issues."     Bauer v. Harn, 223 Va. 31, 36, 286
S.E.2d 192, 194 (1982).    "If the stipulation was agreed to there

can be no objection to it."     Burke, 193 Va. at 137, 67 S.E.2d at

917.   The court will not accept the stipulation if it is merely

a legal argument or was an admission not intended to be

conceded.     Gudnason v. Life Ins. Co. of North America, 231 Va.
197, 204, 343 S.E.2d 54, 58-59 (1986).

       Credible evidence supports the trial court's finding that

husband stipulated to the validity of the agreement.    In the

instant case, at the June 10, 1997 hearing, husband's first

attorney stated, "I'm here to say that we stipulate to the

contract.   We're not arguing that this contract is not valid

after talking further with my client . . . . [E]verything has

been handled in this separation agreement."    Wife's counsel

responded, "Well we've stipulated it and we've agreed the

agreement is fine.    It's just a matter of interpreting the

agreement."    Later, after wife's attorney alleged that one

provision of the agreement had been altered and was not agreed

                                - 11 -
upon by the parties and the judge interpreted the clause

consistent with husband's contention, husband's attorney agreed

again that they stipulated to the agreement.   Husband signed the

trial court's order as "Seen and Objected as to amount of

support not in accordance with Separation Agreement."    At no

time during this hearing did husband or his attorney allege that

wife had altered the agreement or was this alleged in any

pleading.   In fact, husband testified each party "made additions

to the agreement and scratch-outs and everything but [both]

initialed everything in the agreement."

     Additionally, by March 1997, husband possessed a copy of

the agreement because it was attached to the bill of complaint

filed at that time.   After having months to review the finalized

agreement, husband and his attorney characterized it as valid at

the June 1997 hearing.   Neither husband nor his attorney ever

argued that wife had deleted portions without his knowledge or

approval.   The record belies any suggestion that the repeated

representations made by husband and his attorney were

inadvertent statements not intended to bind him or that husband

was unaware of the ramifications of his representation, namely,

that he was agreeing to the validity of the agreement.

Moreover, husband's repeated representations that the agreement

was valid constituted husband's acknowledgment that there was a

meeting of the minds between himself and his wife.   The record



                              - 12 -
clearly supports the trial court's finding that the agreement

was valid.

     As to husband's additional argument that the evidence

proved there was no contract, husband is precluded from making

that argument after repeatedly avowing that it was valid.      "'No

litigant . . . will be permitted to approbate and reprobate--to

invite error . . . and then to take advantage of the situation

created by his own wrong.'"   Manns v. Commonwealth, 13 Va. App.
677, 680, 414 S.E.2d 613, 615 (1992) (quoting Fisher v.

Commonwealth, 236 Va. 403, 417, 374 S.E.2d 46, 54 (1988)).

Husband cannot ascribe error to the trial court's decision that

the agreement was valid after he and his attorney made repeated

representations as to its validity upon which the trial court

relied.   See id. at 679, 414 S.E.2d at 615.   Additionally,

husband never raised by pleading any defense other than duress

which he abandoned.   See Rule 1:4(d) and (g).

     Accordingly, the trial court did not err in relying on the

party's representations to find the agreement to be valid, in

confirming the commissioner's report and in valuing the parties'

property according to their agreement.   For the foregoing

reasons, the decision of the trial court is affirmed.

                                                 Affirmed.




                              - 13 -